Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 06/10/2020 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7,8,9,10 are pending and have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2,3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 2 has the phrase, “the following formula (1) or (2)," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “[Chem. 1]” and “[Chem. 2]” (respectively) of claim 2 (albeit without proper following basis), OR
if this phrase is referring to other element(s).

Claim(s) 2 has the phrase, “the following formula (3) and (4)," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “[Chem. 3]” and “[Chem. 4]” (respectively) of claim 2 (albeit without proper following basis), OR
if this phrase is referring to other element(s).

Claim(s) 2 has the image for “[Chem. 3]," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, there are 5 different compounds illustrated, and the claim is unclear if all of the compounds are required or if one of the compounds is required.

Claim(s) 3 has the phrase, “the formula (3)," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “[Chem. 3]” of claim 2 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 3 has the phrase, “the substituent," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the phrase is unclear what substituent is being referred.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 7, 8, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150165390 (herein known as HIRANABE), as evidenced by US 20180133654 (herein known as KODAMA).

With regard to claim 1, HIRANABE teaches gas separation membrane comprising:, especially at abstract

HIRANABE of does not specifically teach a porous support membrane containing an aromatic polyamide containing an aromatic ring substituted with a chloro group
But, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the material need of the porous support of HIRANABE with an aromatic polyamide containing an aromatic ring substituted with a chloro group of HIRANABE for the benefit of "chloride is used, water is difficult to be adsorbed on an amide group that is a hygroscopic site, and as a result, moisture-proof property is improved" as stated by HIRANABE at para 55; 
otherwise, for the benefit of using a material known to be useful in the membrane 
[As evidenced by US 20180133654 (herein known as KODAMA) which states, "The porous membrane included in the support layer is made of a material such as...heat-resistant polyamide, aramid" para 57,59] 
For arguendo, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07) 
For arguendo, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (MPEP 2144.04 VI-B)


With regard to claim 2, HIRANABE teaches
 wherein the aromatic polyamide contained in the porous support membrane has a structure represented by at least one of the following formula (1) or (2), especially at para 47,55,72
wherein, “Ar3” (Ar1), “Ar4” (Ar2), and “Ar5” (Ar3); are each at least one group selected from the group consisting of groups represented by the following formulas (3) and (4), X, Y, and Z are at least one group selected from the group consisting of -O-, -CH2-, -CO-, -CO2-, -S-, -SQ2-, -C(CH3)2-, especially at para 47,55,72

With regard to claim 3, HIRANABE teaches
 wherein the gas separation membrane has a structure represented by the formula (3), and the substituent is incorporated in a para position, especially at para 47,50,51,55,72

With regard to claim 7, HIRANABE teaches
 (a) feeding a mixed gas via 1 containing helium to one surface of the gas separation membrane 6, especially at para 18,23,55,56, fig 1


With regard to claim 8, HIRANABE teaches
 wherein the mixed gas contains carbon dioxide, especially at para 18,23,55,56, fig 1

With regard to claim 9, HIRANABE teaches
 wherein the mixed gas has temperature within claimed range, especially at para 52

With regard to claim 10, HIRANABE teaches a method of producing gas comprising the gas separation method according to claim 7, see discussion of claim 7, and especially at para 18,23,55,56, fig 1


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150165390 (herein known as HIRANABE) in view of US 20180133654 (herein known as KODAMA).

With regard to claim 6, HIRANABE teaches

 HIRANABE does not specifically teach the gas separation membrane according to claim 1, which is spirally wound around the center pipe. 
But, KODAMA teaches the gas separation membrane 1 which is spirally wound around the center pipe, especially at para 98, fig 1 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the structural need of the membrane of HIRANABE with the gas separation membrane 1 which is spirally wound around the center pipe of KODAMA for the benefit of providing details of organizing the membrane of HIRANABE with a convenient collecting pipe for the permeate gas


Allowable Subject Matter
Claim(s) 4,5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776



 is